1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                 ***

6    COMPOSITE RESOURCES, INC.,                         Case No. 2:17-cv-01755-MMD-VCF

7                                   Plaintiff,
           v.                                                       ORDER
8
     RECON MEDICAL, LLC,
9
                                 Defendant.
10

11         Before the Court is Defendant Recon Medical, LLC’s motion for clarification.1

12   (ECF No. 125.) The Court grants the motion, and clarifies that the term “body part” is

13   not a limitation as used throughout the asserted claims. (See ECF No. 69 at 4 (making

14   this argument).) To be clear, the term “body part” is not a limitation or element of the

15   asserted claims, both as used in the preambles of the asserted patents and throughout

16   the asserted claims.

17         It is therefore ordered that Defendant’s motion for clarification (ECF No. 125) is

18   granted. The term “body part” is not a limitation as used throughout the asserted claims.

19
20         DATED THIS 19th day of November 2018.

21

22
                                                 MIRANDA M. DU
23                                               UNITED STATES DISTRICT JUDGE

24

25

26

27
           1
            The Court also reviewed Plaintiff Composite Resources, Inc.’s response (ECF
28   No. 133). Defendant did not file a reply.
